Citation Nr: 1617975	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  15-18 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression, for accrued benefits purposes.

2. Entitlement to service connection for Parkinson's disease for accrued benefits purposes.

3. Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person for accrued benefits purposes.

4. Entitlement to service connection for the cause of the Veteran's death.

5. Whether the appellant's net worth is a bar to death pension benefits, to include at the aid and attendance rate.


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from October 1942 to December 1945.  He died in October 2013; the appellant is his surviving spouse and has been properly substituted for the purposes of claims pending before VA at the time of the Veteran's death.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

In September 2012, prior to the Veteran's death, his representative expressly filed a claim of entitlement to a total disability evaluated based upon individual unemployability (TDIU).  This claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and, therefore, remained pending at the time of his death.  As the appellant has been properly substituted for the purposes of all claims pending before VA at the time of his death, the issue of entitlement to TDIU for accrued benefits purposes must be REFERRED to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1. There is no competent evidence of record to indicate the Veteran was diagnosed with an acquired psychiatric disorder, to include PTSD and depression, at any point during the appeal period.

2. Parkinson's disease did not manifest during the Veteran's active service and is not otherwise etiologically related to such service.

3. The Veteran's service-connected disabilities, bilateral hearing loss and tinnitus, did not result in the requirement of regular aid and attendance of another person. 

4. The Veteran died in October 2013; the immediate cause of death listed on his death certificate is coronary artery disease.  Chronic thrombocytopenia, atrial fibrillation, and Parkinson's disease are listed as conditions contributing to death but not resulting in the underlying cause.

5. The competent medical evidence demonstrates that the Veteran's service-connected disabilities, bilateral hearing loss and tinnitus, did not cause or materially contribute to his death, and that the cause of death listed on the Veteran's death certificate was not incurred in or related to his active military service and may not be presumed to have been incurred therein.

6. The appellant is the surviving spouse of a wartime veteran.

7. As of October 2014, the appellant's estate was worth approximately $600,416, with expenses exceeding income by approximately $7,634.90 and an actuarial life expectancy of approximately 4.1 years.

8. In view of the appellant's net worth, income, and expenses, it is reasonable to require her to continue to consume net worth for her maintenance.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, to include PTSD with depression, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2. Parkinson's disease was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for entitlement to special monthly compensation based on the need for aid and attendance for accrued benefits purposes have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).

4. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).

5. The corpus of the appellant's estate precludes the payment of death pension benefits.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.274, 3.275 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran and his surviving spouse have been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records (STRs) are associated with claims file.  The Veteran's service personnel records (SPRs) are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet.App. 365 (1991); see also Moore v. Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  The RO informed the Veteran in an August 2013 letter that it was experiencing difficulty in obtaining service records, and asked him to submit any evidence pertaining to his claimed disabilities, as well as to complete a VA Form NA-13055 to aid in reconstructing his medical records.  Neither the Veteran nor his representative returned this form. 

With respect to post-service medical records, all VA treatment records have been associated with the claims file.  To the extent the record suggests additional private treatment records may be outstanding, the Board notes that neither the Veteran, his representative, nor his surviving spouse have provided the necessary authorization forms to allow VA to obtain these records, despite requests to do so.  Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The Board realizes the Veteran has not been provided a VA compensation examination in response to these claims, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance.

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa, the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A(d) was not met.  Id. at 1322.  Under the § 5103A (d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  

Here, there is no competent and credible evidence suggesting the Veteran's disabilities had their onset in service, have been persistent or recurrent since service, were manifest to a compensable degree within one year of service discharge, or are related or attributable to his service-including combat service.  The Veteran may have participated in combat service during World War II, but there is no diagnosis of an acquired psychiatric disorder related to combat and, due to the Veteran's death, a psychiatric interview is not possible.  Here, the mere assertion of entitlement to VA benefits is insufficient to trigger the duty to provide an examination or get an opinion.  Waters, 601 F.3d 1274 (Fed. Cir. 2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.  

The Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption found in section 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The Federal Circuit explained that with the presumption, the Veteran did not have to attempt to establish that the event during service led to a disability following service but instead only had to show that the disability incurred in service was a chronic condition that persisted in the years following active duty.  Id. at 999-1000.

I. Accrued Benefits

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Prior to the Veteran's death, he claimed entitlement to service connection for PTSD with depression and Parkinson's disease as a direct result of his active service.  As noted above, these claims remained pending at the time of his death, and his surviving spouse has been properly substituted as the appellant with regard to these claims.

Acquired Psychiatric Disorder to include PTSD with Depression

Regardless of the circumstances of the Veteran's service, the competent medical evidence of record does not include a diagnosis of PTSD, depression, or any other acquired psychiatric disability at point during the appeal period.  In this regard, while VA treatment records indicate a positive depression screen, these records do not contain an actual diagnosis of any psychiatric disorder.  To the extent the Veteran experienced self-observed symptoms of feeling down or depressed, such subjective symptomatology, in and of itself, is not a disability for the purposes of service connection absent a competent medical diagnosis.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Neither the Veteran nor the appellant have identified any competent medical records which may support a diagnosis of an acquired psychiatric disorder at any point during the appeal period.  As noted above, VA treatment records indicate the Veteran received his primary care from a private facility and has not provided the information or authorization necessary to allow VA to obtain these records.  

In the absence of proof of a disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming, arguendo, the depression screen reflected an underlying psychiatric disorder, there is also no competent evidence linking such symptomatology to service either by onset or by events in service, including combat service.  The preponderance of the evidence, therefore, weighs against the claim of service connection for an acquired psychiatric disorder for accrued benefits purposes, and the benefit-of-the-doubt rule does not apply in this case.  As such, this claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Parkinson's Disease

While the evidence reveals that the Veteran was diagnosed with Parkinson's disease prior to his death, the competent, probative evidence of record does not etiologically link this disability to his service or any incident or disorder incurred therein.  With regards to direct service connection, service treatment records are absent complaints, findings or diagnoses of any disorders related to this condition.  In addition, at his December 1945 clinical examination for separation from service, the Veteran's neurological and musculoskeletal systems were evaluated as normal.  Thus, there is no medical evidence that shows the Veteran suffered from Parkinson's disease or any other related disorder during service - including no lay evidence of manifestations of Parkinson's disease during combat.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, neither the Veteran nor his surviving spouse has produced a competent medical opinion establishing an etiological link between his Parkinson's disease and an event or occurrence in service.  In fact, the evidence of record indicates that the Veteran was first diagnosed with Parkinson's disease in 2011, over 60 years following service separation.  While not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran himself, and now his surviving spouse, have claimed that he suffered from Parkinson's disease as directly related to his active service.  However, while the Veteran and the appellant are competent to report (1) symptoms observable to a layperson, e.g., falling, tremors; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, they are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, these lay assertions of medical diagnosis or etiology do not constitute competent evidence which may support a causal connection to service.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  Additionally, the Board observes that there is no lay description of persistent or recurrent symptoms of Parkinson's disease since service.  As such, the claim cannot be granted based upon continuity of symptomatology.

In sum, there is no competent medical evidence to support the assertion that the Veteran's Parkinson's disease had its onset in service, manifested to a compensable degree within one year from service discharge, or was etiologically related to his active service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for over 60 years after service, is also probative evidence against the claim for direct service connection.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for Parkinson's disease for accrued benefits purposes, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

Special Monthly Compensation/Aid & Attendance

Special monthly compensation is payable to a Veteran who is, as a result of his or her service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2015).  The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed himself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the claimant is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

Prior to his death, the Veteran was service-connected for bilateral hearing loss, evaluated as 70 percent disabling, and tinnitus, evaluated as 10 percent disabling.  In this case, the Veteran's representative asserted that he required the assistance of others due to Parkinson's disease.  Indeed, in support of his claim, the Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was completed by his private physician.  Regardless of the level of required medical assistance discussed by the Veteran's private physician, the Board notes the only diagnosis provided was atypical Parkinson's disease, a disability for which service connection has not been awarded.

There is no competent medical evidence, nor assertion by the Veteran, his representative, or his surviving spouse, that his service-connected bilateral hearing loss and/or tinnitus resulted in the regular need for the aid and attendance of another person.  As such, the Board finds the preponderance of the evidence is against the claim of entitlement to special monthly compensation for accrued benefits purposes, and the appeal must be denied.  See 38 U.S.C.A. § 5107 (West 2014).

II. Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1).

The Veteran died in October 2013; the sole cause of death listed on the death certificate is coronary artery disease, with chronic thrombocytopenia, atrial fibrillation, and Parkinson's disease listed as significant conditions contributing to death but not resulting in the underlying cause of coronary artery disease.  At the time of his death, the Veteran was service-connected for bilateral hearing loss and tinnitus.  Importantly, as discussed above, service connection for an acquired psychiatric disorder and Parkinson's disease have been herein denied.

The Board notes that the record does not suggest, nor does the appellant assert, that the Veteran's service-connected bilateral hearing loss or tinnitus caused or contributed to his death.  Furthermore, the Board observes there is no evidence of record indicating that the Veteran suffered from coronary artery disease, or any other heart disability, during active service or within one year of service discharge.  Initially, the Board notes the Veteran's December 1965 separation examination notes a clinically normal cardiovascular evaluation.  In addition, the Veteran was diagnosed with coronary artery disease in approximately 2004, a period of nearly 60 years following his separation from active service.  The lapse in time between active service and the first diagnosis of coronary artery disease tends to weigh against the appellant's claim for direct service connection.  See Maxson, 12 Vet. App. at 459.  In addition, the appellant has submitted no competent medical evidence or opinion to suggest a direct causal link between the Veteran's coronary artery disease and his active service, nor is there any assertion or competent medical evidence to establish a continuity of symptomatology during the nearly 60 year period between the Veteran's separation from active service and the diagnosis of coronary artery disease.  See generally 38 C.F.R. §§ 3.307, 3.309(a).  Furthermore, there is no lay evidence alleging the manifestation of coronary artery disease during combat. 
 
In sum, the evidence shows that the Veteran died from coronary artery disease.  This fatal condition was not service-connected, nor does any competent medical evidence of record demonstrate that it was caused by any incident of service.  Furthermore, the weight of the evidence shows that no disability incurred in or aggravated by service either caused or contributed to the Veteran's death.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

III. Death Pension

The appellant is seeking death pension benefits as a surviving spouse who does not have dependent children.  The surviving spouse of a veteran of a period of war who was in receipt of VA compensation at the time of his death may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  However, pension will be denied (or discontinued) when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  See 38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the appellant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; the number of dependents; and, the potential rate of depletion, including spending due to unusual medical expenses.  See 38 C.F.R. § 3.275(d).

The considerations concerning net worth as an eligibility factor for pension, as set forth above, are necessary since it is inconsistent with the pension program to allow an appellant to collect a pension while simultaneously enjoying the benefit of a sizable estate.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.

In connection with her original claim received in October 2014, the appellant reported a net worth of $600,416 in the form of cash/non-interest bank accounts and stocks, bonds, and mutual funds.  Given the nature of the appellant's assets, the Board finds they may be considered to be readily convertible into cash without substantial sacrifice.

According to the corpus of estate determination in April 2015, the appellant was aged 91 years, with an actuarial life expectancy of 4.1 years.  In addition to her net worth, she had monthly income of $1,439 from the Social Security Administration (SSA) and other retirement payments of $326 per month, totaling $1,765 per month.  Her total monthly expenses were noted to be $9,399.90, resulting in a monthly deficit of $7,634.90.

The Board finds that the appellant's net worth constitutes a bar to VA pension benefits.  The appellant's reported monthly expenses do exceed her reported monthly income with a budgeted deficit of approximately $9,400 per month.  Nonetheless, although her liquid assets will be depleted over time, they are sufficient to currently meet her necessary living expenses.  At the current reported rate of depletion, the assets would be sufficient to meet her reported expenses for approximately six years and six months from April 2015, thus providing support through her actuarial life expectancy.

Although the appellant's reported expenses will ultimately deplete the financial resources that she now has, the purpose of the pension program is to aid veterans and their dependents who are unable to provide themselves the basic necessities.  Based on the information she has provided, this is not the situation in the instant case.  Her financial resources, if fully exploited, are sufficient to meet her basic needs for the remainder of her actuarial life expectancy.  It is inconsistent with the intent of the pension program to allow a claimant, as here, to collect a pension while simultaneously retaining a sizeable estate.

The Board acknowledges the appellant's statements that her net worth has and will continue to decrease over time, and her monthly net income may fluctuate as well.  If the appellant's net worth becomes significantly depleted in the future, she may again file a claim for pension benefits and submit the appropriate financial documentation.  However, for the reasons discussed above, she does not currently have sufficient financial limitations, the preponderance of the evidence is against her claim, and the benefit-of-the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for an acquired psychiatric disorder for accrued benefits purposes is denied.

Service connection for Parkinson's disease for accrued benefits purposes is denied.

Special monthly compensation based on the need of regular aid and attendance for accrued benefits purposes is denied.

Service connection for the cause of the Veteran's death is denied.

The appellant's net worth constitutes a bar to VA death pension benefits; the appeal is denied.




____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


